Citation Nr: 1525973	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to May 1976.  This included service within the Republic of Vietnam from February 1968 to January 1970.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Pension Management Center in St Paul, Minnesota.  The Regional Office (RO) in Columbia, South Carolina currently has jurisdiction over the case.  

The Board remanded this case in August 2014 in order to afford the appellant a videoconference hearing.  In January 2015, the appellant testified at that hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in the Veterans Benefits Management System (VBMS).  The case has since been returned to the Board for appellate review.  

Other than the hearing transcript, there are no other documents in VBMS.  The Virtual VA file includes records that are duplicative of those in the paper claims file, or relate entirely to the appellant's pension claims.  

The underlying merits of the issue of entitlement to service connection for the Veteran's cause of death are addressed in the REMAND portion of the decision below and the issue is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The claim of entitlement to service connection for the Veteran's cause of death was denied in May 2002 and August 2008 rating decisions.  The appellant did not appeal those rating decisions.  

2.  The evidence received since the August 2008 rating decision is not cumulative or redundant of the evidence of record at the time for the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the Veteran's cause of death.  


CONCLUSIONS OF LAW

1.  The May 2002 and August 2008 rating decisions denying service connection for the Veteran's cause of death are final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c), (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the August 2008 denial is new and material, and the claim for service connection for the Veteran's cause of death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened appellant's claim of entitlement to service connection for the Veteran's cause of death.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  

In a May 2002 rating decision, the RO denied the claim for service connection of the Veteran's cause of death as cardiac arrest was not noted in the service treatment records.  She did not appeal that rating decision, and it was final.  38 U.S.C.A. 
§ 7105; 38 C.F.R.  §§ 3.156(b), 3.160(d), 20.200, 20.302, 20.1103.  The appellant filed to reopen the claim of entitlement to service connection for the Veteran's cause of death in April 2007, and the RO declined to reopen that claim in an August 2008 rating decision, noting that cardiac arrest was not a presumptive condition.  She did not appeal the August 2008 rating decision, and it was final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.302, 20.1103.  The claim may be reopened only if new and material evidence has been secured or presented since the last final decision.  38 U.S.C.A. § 5108, 7105.  

The Pension Management Center again denied this claim in the June 2013 rating decision on appeal.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must preliminarily decide that new and material evidence has been presented in a case, before addressing the merits of the claims.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Therefore, the Board must consider the question of whether new and material evidence has been received.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

At the time of the August 2008 rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs), death certificate, and Columbia VA Medical Center (VAMC) treatment records for 1993 and 1997.  The RO noted in the 2002 rating decision that the STRs are silent for any cardiac problems.  The Columbia VAMC treatment records reflect treatment for hypertension, with March 5, 1997 instructions to start Doxazosin and return for baseline laboratory work on March 27, 1997.  However, as indicated in the death certificate, the Veteran died on March [redacted], 1997 due to cardiac arrest before he was able to return to the Columbia VAMC for that testing.  The record also contained the appellant's April 2007 application to reopen her claim of entitlement to service connection for the Veteran's cause of death, citing his in-service herbicide exposure in Vietnam.  Also of record were July 2008 responses from the Kershaw County Medical Center that private treatment records were available, but could not be released without the Veteran's authorization.  

Subsequent to the RO's August 2008 rating decision, the record includes a May 2013 verification of the Veteran's service in the Republic of Vietnam from June 1968 to January 1970 via Personnel Inquiry Exchange System (PIES) response from the National Personnel Records Center (NPRC).  Additionally, at the January 2015 videoconference hearing, the appellant reported the Veteran's treatment at the Durham VAMC, and repeated her contention that the Veteran was exposed to herbicides while serving in Vietnam.  

The NPRC's May 2013 PIES response verifying the Veteran's service in Vietnam, and therefore his presumed herbicide exposure there, is new, as it was not previously submitted.  It is also material, as it relates to the missing element of an injury or event in service.  38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117.  Moreover, although the appellant has argued in the past that this exposure caused his cardiac arrest, a medical opinion has never been obtained regarding this possibility.  Additionally, the appellant has recently testified as to the Veteran's treatment at the Durham VAMC, but to date only the Columbia VAMC treatment records have been obtained.  If the claim were reopened, and applying the concepts derived from the VCAA by obtaining that opinion and those Durham VAMC treatment records, the new evidence as to the Veteran's in-service herbicide exposure could reasonably result in substantiation of the claim.  38 C.F.R. § 3.156; Shade, 24 Vet. App. at 118.  

Accordingly, the Board concludes that new and material evidence has been presented to reopen the appellant's previously denied claim of entitlement to service connection for the Veteran's cause of death.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the Veteran's cause of death is reopened, and to this extent only, the appeal is granted.  



REMAND

As discussed above, there appear to be outstanding VA treatment records from the Durham VAMC for treatment just prior to the Veteran's death.  Remand is required for obtaining these treatment records.  

While on remand, the AOJ should take further steps to obtain relevant private treatment records.  The RO attempted to obtain those treatment records in June 2008.  However, the July 2008 Kershaw County Medical Center responses indicated that the treatment records were available, but could not be released without the Veteran's authorization.  On remand, the AOJ should contact the appellant for her authorization to release these treatment records; and issue a follow up request to the Kershaw County Medical Center with a copy of the Veteran's death certificate, the marriage certificate, and the appellant's authorization.  

Finally, the appellant has argued that the Veteran's cardiac arrest was due to his herbicide exposure in Vietnam.  In light of the Veteran's verified service within the Republic of Vietnam from June 1968 to January 1970 and his cause of death as listed on the death certificate as cardiac arrest, this argument is sufficient to trigger a VA opinion on the possibility of direct service connection.  Remand is required for obtaining that opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  The AOJ should specifically request her authorization to release the Kershaw County Medical Center treatment records.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the appellant that are not already on file.  The AOJ should include the Veteran's death certificate, his marriage certificate, and an explanation that the Veteran has deceased in their request to the Kershaw County Medical Center.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and his representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  The AOJ should specifically request any records from the Durham VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

3.  After completing the foregoing development, request an opinion from a VA examiner regarding the etiology of the Veteran's cardiac arrest.  The claims folder, including a copy of this remand, must be made available to the examiner.  An explanation for all opinions expressed must be provided.  

The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's cardiac arrest is due to his conceded Agent Orange exposure in service.  

The examiner should also state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hypertension is due to his conceded Agent Orange exposure in service.  If so, the examiner should further state whether the Veteran's hypertension materially contributed to his cardiac arrest, and ultimately to his death.  

In providing these opinions, the examiner should note the Veteran's service within the Republic of Vietnam from February 1968 to January 1970, and his presumed exposure to herbicides there.  The examiner should also address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

4.  After the requested development has been completed, readjudicate the merits of the claims.  This readjudication should include consideration of whether the Veteran's hypertension was due to herbicide exposure, and materially contributed to his cardiac arrest and ultimately to his death.  If the benefits sought on appeal remain denied, furnish the appellant and her representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


